21-10630-tmd Doc#23 Filed 09/07/21 Entered 09/07/21 11:31:36 Main Document Pg 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  In re:                                               §
                                                       §      Case No. 21-10630-tmd
  WC 717 N. Harwood Property, LLC,                     §
                                                       §      Chapter 11
           Debtor.                                     §

                           LIST OF EQUITY SECURITY HOLDERS

         Following is the list of the Debtor’s equity security holders which is prepared in
  accordance with Rule 1007, Fed. R. Bank. P. for filing in this Chapter 11 case.

     Registered name and last known          Security Class        Number of            Kind of
      address or place of business of                             Securities or         Interest
             security holder:                                      Percentage

  WC 717 N Harwood Mezz, LLC                       N/A               100%            Sole Member
  814 Lavaca Street
  Austin, TX 78701


  DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR
  PARTNERSHIP

          I, the President of the corporation named as the debtor in this case, declare under penalty
  of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
  correct to the best of my information and belief.

  Date: September 7, 2021                      Signature:
                                                              Natin Paul
                                                              Authorized Representative

            Penalty for making a false statement or concealing property: Fine of up to
                       $500,000 or imprisonment for up to 5 years or both.
                                    18 U.S.C. §§ 152 and 3571




  LIST OF EQUITY SECURITY HOLDERS

  5630821.1 FJR 23081.20
